Case 1:19-cv-06090-RBK-KMW Document 10 Filed 05/22/19 Page 1 of 2 PagelD: 63

Russell L. Lichtenstein, Esquire (4996)
COOPER LEVENSON, P.A.

1125 Atlantic Avenue - 3rd Floor
Atlantic City, NJ 08401

P: (609) 344-3161

F: (609) 344-0939
rlichtenstein@cooperlevenson.com
File No. 57191.00048

Attorneys for Defendant, Caesars License Company, LLC

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
CAMDEN VICINAGE

 

ALBERTO HERNANDEZ,
Plaintiff,

VS.

CAESARS LICENSE COMPANY, LLC, entity
d/b/a, HARRAH’S RESORT ATLANTIC CITY,

Defendant.

 

TO: Stamatios Stamoulis, Esquire
Stamoulis & Weinblatt LLC
800 N. West Street, Third Floor
Wilmington, DE 19801

stamoulis@swdelaw.com

CIVIL ACTION NO.
1:19-cv-06090-RBK/KMW

MOTION TO DISMISS
PLAINTIFF’S COMPLAINT
PURSUANT TO F.R.C.P.
12(b)(1) FOR LACK OF ARTICLE
III STANDING/SUBJECT MATTER
JURISDICTION AND F.R.C.P.
12(b)(6) FOR FAILURE TO STATE
A CLAIM UPON WHICH RELIEF
CAN BE GRANTED

PLEASE TAKE NOTICE that the undersigned will apply to the above named Court, at

the United States District Court, Mitchell H. Cohen Courthouse, One John F. Gerry Plaza, 4h g&

Cooper Streets Camden, New Jersey, on June 17, 2019, for an Order dismissing Plaintiff's
Case 1:19-cv-06090-RBK-KMW Document 10 Filed 05/22/19 Page 2 of 2 PagelD: 64

Complaint pursuant to F.R.C.P. 12(b)(1) for lack of Article III standing/subject matter
jurisdiction and F.R.C.P. 12(b)(6) for failure to state a claim upon which relief can be granted.
Reliance will be placed upon the Brief in Support of the Motion.
A Proposed Form of Order is attached.
The undersigned requests oral argument if opposition is timely filed.

COOPER LEVENSON, P.A.

a

 

By: \
Dated: May 22, 2019 Russell Lichtenstein
Attorneys for Defendant, Caesars License
Company, LLC

 

CLAC 4970395.1
